 Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.96 Filed 12/01/20 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             NORTI{ERN DIVISION

 United States of America,

              Plaintiff,
                                                Hon. Thomas L. Ludington
 V.
                                                Case No. 20-cr-20085
 Brittan J. Atkinson,

              Defendant.



                                   Plea Agreement

      The United States of America and the defendant, Brittan J. Atkinson, have

reached a plea agreement under Federal Rule of Criminal Procedure I         l.   The plea

agreement's terms are:

1.    Count of Conviction

      The defendant     will plead guilty to Count 1 of the indictment. Count I   charges

the defendant with interstate communication of a threat to injure under 18 U.S.C.       $


87s(c).

2.    Statutory Minimum and Maximum Penalties

      The defendant understands that the count to which he is pleading guilty carries

the following minimum and maximum statutory penalties:




                                      Page   I of13
 Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.97 Filed 12/01/20 Page 2 of 13




 Count          Term of imprisonment:                  Up to 5 years

                Fine:                                  Up to 5250,000

                Term of supervised release:            Up to 3 years




3.    Agreement Not to Bring Additional Charges

      If the Court accepts this   agreement and imposes sentence consistent with its

terms, the United States Attorney's Office for the Eastern District of Michigan    will

not bring additional charges against the defendant for any conduct reflected in the

indictment and factual basis of this plea agreement.

4.    Elements of Count of Conviction

      The elements of Count 1 are:

          l. The defendant knowingly sent a            communication    in   interstate
             commerce;

          2. The communication contained a true threat to injure the person of
             another; and

          3. The defendant sent the communication for the purpose of issuing          a
             threat or with knowledge that the communication would be viewed        as
             athreat.

5.    Factual Basis

      The parties agree that the following facts are true, accurately describe the

defendant's role   in the offense, and provide a sufficient factual basis for      the

defendant's guilty plea:


                                     Page 2   of13
 Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.98 Filed 12/01/20 Page 3 of 13




       On or aboutNovember 7,2019, in the Eastern District of Michigan, the
       defendant knowingly sent a communication in interstate commerce,
       which contained a true threat to injure the person of another, and the
       defendant sent the communication for the purpose of issuing a threat or
       with knowledge that the communication would be viewed as a threat.
       Specifically, on that day, the defendant sent an email via the internet to
       an attorney known to represent a federal whistleblower. The email
       stated:

           "All traitors must die miserable deaths. Those that represent
           traitors shall meet the same fate, we will hunt you down and
           bleed you out like the pigs you are. we have nothing but time,
           and you are running out of it. Keep looking over your shoulder,
           we know who you are, where you live, and who you associate
           with, we are all strangers in a crowd to vou, the next move is
           yours."

      The defendant's email to the attorney contained the red lettering and
      underlining. As a result of the threat, the attorney expended over
      $140,000 in private funds to provide security for himself and his close
      associates.

6.    Advice of Rights

      The defendant has read the indictment, has discussed the charges and possible

defenses   with his attorney, and understands the crime(s) charged. The defendant

understands that, by pleading guilty, he is waiving many important rights, including

the following:

      A.      The right to plead not guilty and to persist in that plea;

      B.      The right to a speedy and public trial by   jrry;

      C.     The right to the assistance of an attorney at every critical stage of the

      proceedings, including trial;


                                      Page 3   of13
 Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.99 Filed 12/01/20 Page 4 of 13




       D.     The right to an appointed attorney,   if   the defendant cannot afford to

       retain one;

       E.     The right to be presumed innocent and to require the government to

       prove the defendant guilty beyond a reasonable doubt attrial;

       F.    The right to confront and cross-examine adverse witnesses.at trial;

       G.    The right to testifu or not to testifir at trial, whichever the defendant

       chooses;

       H. If the defendant chooses not to testiSr, the right to have the jury
       informed that it may not treatthat choice as evidence of guilt;

      I.     The right to present evidence or not to present evidenc e at trial,

      whichever the defendant chooses; and

      J.     The right to compel the attendance of witnesses at trial.

7.    Collateral Consequences of Conviction

      The defendant understands that his conviction[s] here may carry additional

consequences under federal or state law. The defendant understands that,    if he is not

a United States citizen,his conviction[s] here may require him to be removed from

the United States, denied citizenship, and denied admission to the United States in

the future. The defendant further understands that the additional consequences of his

conviction[s] here may include, but are not limited to, adverse effects on the

defendant's immigration status, naturalized citizenship, right to vote, right to carry


                                    Page 4   of13
Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.100 Filed 12/01/20 Page 5 of 13




a firearm, right to serve on a jury, and ability to hold certain licenses or to     be


employed in certain fields. The defendant understands that no one, including the

defendant's attorney or the Court, can predict to a certainty what the additional

consequences of the defendant's convictionfs] might be. The defendant nevertheless

affirms that the defendant chooses to plead guilty regardless of any immigration or

other consequences from his conviction[s].

8.    Defendant's Guideline Range

      A.     Court's Determination

      The Court   will   determine the defendant's guideline range at sentencing.

      B.     Acceptance of Responsibility'

      The government recommends under Federal Rule of Criminal Procedure

11(c)(1)(B) that the defendant receive a two-level reduction for acceptance of

responsibility under USSG $ 3E1.1(a) for his guideline calculation on Count          1.


Further, if the defendant's offense level is 16 or greater and the defendant is awarded

the two-level reduction under USSG $ 3E1.1(a), the government recommends that

the defendant receive an additional one-level reduction for acceptance of

responsibility under USSG $ 3E1.1(b). If, however, the government learns that the

defendant has engaged          in any conduct inconsistent with        acceptance of

responsibility-including, but not limited to, making any false statement to, or

withholding information from, his probation officer; obstructing justice in any way;


                                      Page 5 ,of 13
Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.101 Filed 12/01/20 Page 6 of 13




denying his guilt on the offense(s) to which he is pleading guilty; committing

additional crimes after pleading guilty; or otherwise demonstrating a lack of

acceptance of responsibility as defined in USSG $     3E1.1-the govemment will       be

released from its obligations under this paragraph,      will be free to argue that the

defendant not receive ony reduction for acceptance of responsibility under USSG

$ 3E1.1, and   will be free to argue that the defendant receive an enhancement for

obstruction ofjustice under USSG $ 3C1.1.

      C.     OtherGuidelineRecommendations

      The parties also recommend under Federal Rule of Criminal Procedure

11(c)(1)(B) that the following guideline provisions apply          to the defendant's
guideline calculation on Count   l:

      $246. 1 (a)( 1)            Base Offense Level

      $2A6. 1(bX4XB)              Substantial Expenditure of Funds

      D.     Factual Stipulations for Sentencing Purposes

      The parties have no additional factual stipulations for sentencing purposes.

      E.     Parties'Obligations

      Both the defendant and the govemment agree not to take any position or make

any statement that is inconsistent with any of the guideline recommendations or

factual stipulations    in paragraphs 8.B, 8.C, or 8.D. Other than the guideline
recommendations and factual stipulations      in those   paragraphs, however, neither



                                      Page 6 of 13
Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.102 Filed 12/01/20 Page 7 of 13




party is restricted in what it may argue or present to the Court as to the defendant's

guideline calculation.

      F.     Not a Basis to Withdraw

      The defendant understands that he will have no right to withdraw from this

agreement or withdraw his guilty plea if he disagrees, in any w&y, with the guideline

range determined by the Court, even   if that guideline range does not incorporate the

parties' recommendations or factual stipulations in paragraphs 8.8, 8.C, or 8.D. The

government likewise has no right to withdraw from this agreement       if it disagrees
with the guideline range determined by the Court.

g.    Imposition of Sentence

      A.     Court's Obligation

      The defendant understands that in determining his sentence, the Court must

calculate the applicable guideline range at sentencing and must consider that range,

any possible departures under the sentencing guidelines, and the sentencing factors

listed in 18 U.S.C. $ 3553(a), and apply any'applicable mandatory minimums.

      B.    fmprisonment

            1.     Recommendation

      Under Federal Rule    of Criminal Procedure      11(c)(1)(B), the government

recommends that the defendant's sentence of imprisonment on Count 1 not exceed

the bottom of the defendant's guideline range as determined by the Court.



                                   Page 7 a,f 13
Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.103 Filed 12/01/20 Page 8 of 13




             2.         No Right to Withdraw

      The government's recommendation inparagraph 9.8.1 is not binding on the

Court. The defendant understands that he will have no right to withdraw from this

agreement   or withdraw his guilty plea if the Court decides not to follow              the

government's recommendation. The goverrrment likewise has no right to withdraw

from this agreement         if the Court decides not to follow the government's
recommendation.        If however, the Court rejects or purports to reject   any other term

or terms of this plea agreement, the goverrunent will be permitted to withdraw from

the agreement.

      C.     Supervised Release

             1.         Recommendation

      Under Federal Rule           of Criminal Procedure ll(c)(lxB), the parties
recommend that the Court impose a3-year term of supervised release.

            2.          No Right to Withdraw

      The parties' recommendation is not binding on the Court. The defendant

understands that he     will have no right to withdraw from this agreement or withdraw

his guilty plea   if   the Court decides not to follow the parties' recommendation.

      The defendant also understands that the government's recommendation

concerning the length of the defendant's sentence        of imprisonment, as described




                                        Page 8   of 13
Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.104 Filed 12/01/20 Page 9 of 13




above in paragraph 9.B.1,    will not apply to or limit any term of imprisonment that

results from any later revocation of the defendant's supervised release.

        D.    Fines

        There is no recommendation or agreement as to a fine.

        E.    Restitution

        The Court must order restitution to every identifiable victim ofthe defendant's

offense. There is no recommendation or agreement on restitution. The Court         will
determine at sentencing who the victims are and the amounts of restitution they are

owed.

        The defendant agrees that restitution is due and payable immediately after the

judgment is entered and is subject to immediate enforcement, in full, by the United

States. 18 U.S.C. $$ 3612(c) and 3613.   Ifthe Court imposes a schedule ofpayments,

the defendant agrees that the schedule of payments is a schedule of the minimum

payment due, and that the payment schedule does not prohibit or limit the methods

by which the United States may immediately enforce the judgment in full.

        The defendant agrees to make a fulI presentence disclosure of his financial

status to the United States Attorney's Office by completing a Financial Disclosure

Form and the accompanying releases for the purpose of determining his ability to

pay restitution. The defendant agrees to complete and return the Financial Disclosure

Form within three weeks of receiving it from government counsel. The defendant


                                     Page 9   of 13
Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.105 Filed 12/01/20 Page 10 of 13




agrees to participate   in a presentencing debtor's examination if requested to do so

by government counsel.

       F.     Special Assessment

       The defendant understands that he      will   be required to pay a special assessment

of $100, due immediately upon sentencing.

10.   Appeal Waiver

      The defendant waives any right he may have to appeal his conviction on any

grounds.   If the defendant's   sentence of imprisonment does not exceed 18 months,

the defendant also waives any right he may have to appeal his sentence on any

grounds.

11.   Collateral Review Waiver

      The defendant retains the right to raise claims alleging ineffective assistance

of counsel, as long as the defendant properly'raises those claims by collateral review

under 28 U.S.C. 5 2255. The defendant also retains the right to pursue any relief

permitted under I 8 U.S.C. $ 3582(c),   as   long   as   the defendant properly files a motion

under that section. The defendant, however, waives any other right he may have to

challenge his conviction or sentence by collateral review, including, but not limited

to, any right he may have to challenge his conviction or sentence on any grounds

under 28 U.S.C. S 2255,28 U.S.C. 5 2241, or Federal Rule of Civil Procedure 59 or

60.



                                     Page 10 of 13
Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.106 Filed 12/01/20 Page 11 of 13




12,    Consequences of Withdrawal of Guilty PIea or Vacation of Judgment

       If   the defendant is allowed to withdraw hisher guilty plea(s), or      if   the

defendant's conviction or sentence under this agreement is vacated, the government

may reinstate any charges against the defendant that were dismissed as part of this

agreement and may file additional charges against the defendant relating, directly or

indirectly, to any of the conduct underlying the defendant's guilty plea or any

relevant conduct.   If the govemment   reinstates any charges or files any additional

charges as permitted by this paragraph, the defendant waives his right to challenge

those charges on the ground that they were not filed in a timely manner, including

any claim that they were filed after the limitations period expired.

13.   Use of Withdrawn     Guilty Plea
      The defendant agrees that if he is permitted to withdraw his guilty plea for any

reason, he waives   all of his rights under Irederal Rule of Evidence 410, and the

government may use his guilty plea, any statement that the defendant made at his

guilty plea hearing, and the factual basis set forth in this agreement, against the

defendant in any proceeding.

14.   Parties to PIea Agreement

      This agreement does not bind any govemment agency except the United

States Attorney's Office for the Eastern District of Michigan.




                                   Page 11   of13
Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.107 Filed 12/01/20 Page 12 of 13




15.    Scope of PIea Agreement

       This plea agreement is the complete agreement between the parties and

supersedes any other promises, representations, understandings,        or agreements
between the parties concerning the subject matter of this agreement that were made

at any time before the guilty plea is entered in court. Thus, no oral or written

promises made by the government to the defendant or to the attorney for the

defendant at any time before the defendant pleads guilty are binding except to the

extent they have been explicitly incorporated into this plea agreement.   If the parties

have entered, or subsequently enter, into a written proffer or cooperation agreement,

though, this plea agreement does not supersede or abrogate the terms of that

agreement. This plea agreement also does not prevent any      civil or administrative

actions against the defendant, or any forfeiture claim against any property, by the

United States or any other party.

16.   Acceptance of Agreement by Defendant

      This plea offer expires unless it has been received, fully signed, in the United

States Attorney's Office by 5:00 p.m. on October, 15,2020. The government may

withdraw from this agreement at any time before the defendant pleads guilty.




                                    Page 12 of 13
 10t29t2020   Case 1:20-cr-20085-TLL-PTM ECF No. 35, PageID.108
                                                  CCFl 0282020*00000.jpq Filed 12/01/20 Page 13 of 13

                                                             li \       r""




   /                                                                                 \ l;rl(lrcr,, 5r'l itlr:trlCr
                                                                                     {,rrittri til.rtr'1 "\tlt't
                                                                                                                   lttt



                 hili'',iilt-t'. I,t,''**
                 ('lrrcl. llt'lurr"lr t )t'l
                  \tri'llttll I 'rriit'                \ I t trtrt*-l

                l).rrr'i    i



                                                      rlir, r;"'lcttrlitt'rl iltt,.l }tis ;trr*rrte r' ;lU,r*c t'1itt
                                                                                                                      tlr* clcli:rriia*t hus
                         ,., h{\t'1,}\\.

                                              tirir r't'ttit'u'il0c"'tttttcllt. hil.! tlisttrt:lr:tl it'"vith itis lttnrn*y'
                                                                                                                             and h;is
                :f-l,"i rr:'lr"'iir r"rl,,l

                i:lrc:,;irlt     ;:nri r:rrt'ltplglg 1rirtr"i*rltlltil-l'trt   *rnlilr rt'irli hi:; i:ttt<:nrc;'''f"lr* tltltnd:lni

                ll.iih*r'*gri"rs ih;rt ire ilrrdcrslands liris *ntirr dr.truntu:nl, i!tri:s.$ t$                      i1'$     ttrrn$. lrfi:i hilri

               njj r;'his qu*stintl$ sll$\t.cred hy his ntlnrne)r' flil{i is satisfrcel rvith ltis alt*rney's

               adr ic* and      r'lpr*srntfiti*n,



                                                                                   -r-.              ;:      I;           rI
                                                                                      ' * i iu{. ;'          L"1",l:       f:*.:::-_*
                                                                                    llr ittan .1. Atkirrsirrr
                                i:r I.)*ienilant                                    Dr:l*rrdilnt




                                        Donald
               ,4ttornry f or      ["]* l*nclnn t


              Dated:




                                                                        Fage 13   CI,f t"T




htlpsJ/mail.google.com/mail/u/0/?tab=rm&ogbl#all/FMfcgxwKjBSPhZwTxRMLXPnrnHRMKQjl?projector='t &messagepartld=0.1
                                                                                                                                                      1l'l
